Citation Nr: 1135942	
Decision Date: 09/26/11    Archive Date: 10/03/11

DOCKET NO.  08-09 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an increased rating for bilateral hearing loss, evaluated as noncompensable prior to April 21, 2010, and evaluated as 10 percent disabling from April 21, 2010.  

2.  Entitlement to an increased rating for L1 compression fracture, status post kyphoplasty at L1-L2 with kyphotic deformity, thoracolumbar spine, currently evaluated as 20 percent disabling.  

3.  Entitlement to service connection for voiding dysfunction.

4.  Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. N. Moats, Counsel


INTRODUCTION

The Veteran had active duty service from April 1953 to April 1955.
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in May 2006, a statement of the case was issued in February 2008, and a substantive appeal was received in March 2008.  It appears that the Veteran had requested a personal RO hearing.  However, he subsequently withdrew this request in February 2008.  Moreover, in his substantive appeal, the Veteran also requested a Board hearing at the local RO, which was scheduled in May 2011.  Nevertheless, he also cancelled this request the day of the hearing.    

By rating decision in August 2010, the RO increased the bilateral hearing loss  disability rating to 10 percent, effective April 21, 2010.  However, where there is no clearly expressed intent to limit the appeal to entitlement to a specified disability rating, the RO and Board are required to consider entitlement to all available ratings for that condition.  AB v. Brown, 6 Vet.App. 35, 39 (1993).  The issue therefore remains in appellate status. 

Additional evidence was submitted in May 2011, which included an April 2011 letter from the Veteran's VA doctor and pictures of the Veteran.  However, the letter simply indicated that the Veteran was a long-term resident at the Community Living Center at a VA Medical Center and listed his current conditions.  The letter does not address the severity of the Veteran's hearing loss disability.  Moreover, the pictures also do not address the Veteran's hearing loss disability.  Accordingly, these records are not pertinent to the issue of an increased rating for bilateral hearing loss and waiver of RO consideration of this evidence is not necessary.  38 C.F.R. § 20.1304(c).   
  
Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to an increased rating for L1 compression fracture, status post kyphoplasty at L1-L2 with kyphotic deformity, thoracolumbar spine, entitlement to service connection for voiding dysfunction and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to April 21, 2010, the Veteran's service-connected bilateral hearing loss, at its most restrictive, was productive of Level II hearing acuity for the right ear and Level II hearing acuity for the left ear.

2.  From April 21, 2010, the Veteran's service-connected bilateral hearing loss has been productive of Level IV hearing acuity for the right ear and Level IV hearing acuity of the left ear.


CONCLUSIONS OF LAW

1.  Prior to April 21, 2010, the criteria for entitlement to a compensable disability evaluation for the Veteran's service-connected bilateral hearing loss had not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 3.321(b), Part 4, including  §§ 4.7, 4.85, Diagnostic Code 6100 (2010).

2.  From April 21, 2010, the criteria for entitlement to a rating in excess of 10 percent for the Veteran's service-connected bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 3.321(b), Part 4, including §§ 4.7, 4.85, Diagnostic Code 6100 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R.  §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

Duty to Notify

The record shows that in a September 2004 VCAA letter, the appellant was informed of the information and evidence necessary to warrant entitlement to an increased rating for bilateral hearing loss.  The appellant was also advised of the types of evidence VA would assist him in obtaining as well as his own responsibilities with regard to identifying relevant evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 (2002); Charles v. Principi, 16 Vet.App. 370 (2002).

The United States Court of Appeals for Veterans Claims' decision in Pelegrini v. Principi, 18 Vet.App. 112 (2004) held, in part, that a VCAA notice as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  In this case, the RO provided VCAA notice to the Veteran in September 2004, which was prior to the February 2006 rating decision.  Accordingly, the requirements the Court set out in Pelegrini have been satisfied.

Further, the notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet.App. 473 (2006).  In the present appeal, there has been no notice of the types of evidence necessary to establish a disability rating or effective date for the Veteran's hearing loss.  Despite the inadequate notice provided to the appellant, the Board finds no prejudice to the appellant in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet.App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the appellant has been prejudiced thereby).   In that regard, as the Board concludes below that the preponderance of the evidence is against the appellant's claim for an increased rating, any questions as to the appropriate effective date to be assigned are rendered moot.  

The United States Court of Appeals for Veterans Claims (Court), in Vazquez-Flores v. Peake, 22 Vet.App. 37 (2008) purported to clarify VA's notice obligations in increased rating claims.  The Court held that a notice letter must inform the veteran that, to substantiate a claim, he or she must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life.  The Court also held that where the claimant is rated under a diagnostic code that contains criteria necessary for entitlement to a higher disability rating that would not be satisfied by the claimant demonstrating a noticeable worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life, the notice letter must provide at least general notice of that requirement.

The Board points out that the U.S. Court of Appeals for the Federal Circuit recently reversed the Court's holding in Vazquez, to the extent the Court imposed a requirement that VA notify a Veteran of alternative diagnostic codes or potential "daily life" evidence.  See Vazquez-Flores v. Shinseki, No. 08-7150 (Fed. Cir. Sept. 4, 2009).  Reviewing the September 2004 correspondence in light of the Federal Circuit's decision, the Board finds that the Veteran has received 38 U.S.C.A. § 5103(a)-compliant notice as to his increased rating claim.

In sum, the Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

Duty to Assist

Furthermore, the Board finds that there has been substantial compliance with the assistance provisions set forth in the law and regulations.  The record in this case includes VA treatment records and VA examination reports.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case and no further action is necessary.  See generally 38 C.F.R.  § 3.159(c)(4).  No additional pertinent evidence has been identified by the claimant.   

With respect to his hearing loss claim, the Veteran was afforded a VA examinations in September 2004, September 2007 and April 2010.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The examination reports obtained contain sufficient information to decide the issue on appeal.  See Massey v. Brown, 7 Vet.App. 204 (1994).  Thus, the Board finds that a further examination is not necessary. 

However, relevant to the Veteran's initial evaluation for his bilateral hearing loss disability, the Board notes that, in Martinak v. Nicholson, 21 Vet.App. 447, 455 (2007), the Court held that, relevant to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  In this regard, the September 2004 and September 2007 VA examinations noted that the Veteran reported difficulty hearing with any background noise or voices.  Importantly, the April 2010 VA examiner opined that the Veteran's hearing loss did not prevent him from seeking employment.  

The Board notes that the Court's rationale in requiring an examiner to consider the functional effects of a Veteran's hearing loss disability involves the potential application of 38 C.F.R. § 3.321(b) in considering whether referral for an extra-schedular rating is warranted.  Specifically, the Court noted that, "unlike the rating schedule for hearing loss, § 3.321(b) does not rely exclusively on objective test results to determine whether a referral for an extraschedular rating is warranted.  The Secretary's policy [requiring VA audiologists to describe the effect of a hearing disability on a Veteran's occupational functioning and daily activities] facilitates such determinations by requiring VA audiologists to provide information in anticipation of its possible application."  Id.

In this case, the Board concludes that the functional effects of the Veteran's hearing loss disability are adequately addressed by the VA examinations and, thus, is sufficient for the Board to consider whether referral for an extra-schedular rating is warranted under 38 C.F.R. § 3.321(b).

For all the foregoing reasons, the Board concludes that VA's duties to the claimant have been fulfilled with respect to the issue entitlement to an increased rating for bilateral hearing loss. 

Analysis

The Veteran is seeking an increased rating for his service-connected bilateral hearing loss.  Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet.App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  

As noted above, in the August 2010 rating decision, the RO increased the Veteran's bilateral hearing loss disability to 10 percent, effective April 21, 2010.  However, as this was not the date of the original claim for an increased rating, the Board must determine whether a compensable rating is warranted prior to April 21, 2010, and whether a rating in excess of 10 percent is warranted from April 21, 2010.  

The current version of the Ratings Schedule provides a table for ratings purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, established by a state-licensed audiologist including a controlled speech discrimination test (Maryland CNC), and based upon a combination of the percent of speech discrimination and the puretone threshold average which is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  See 38 C.F.R. § 4.85.

Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal row represents the ear having the poorer hearing and the vertical column represents the ear having the better hearing.  Id.

Table VIA is used when the examiner certifies that the use of speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of 38 C.F.R. 
§ 4.86.  38 C.F.R. § 4.85(c).

When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).

When the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(b).

To evaluate the degree of disability from defective hearing, the rating schedule establishes eleven auditory acuity levels designated from I for essentially normal acuity, through XI for profound deafness.  38 C.F.R. § 4.85, Tables VI, VII.

A zero percent evaluation is provided where hearing in the better ear is I and hearing in the poorer ear is I through IX; where hearing in the better ear is II, and hearing in the poorer ear is II to IV; or where there is level III hearing in both ears.  A 10 percent evaluation is provided where hearing in the better ear is I and hearing in the poorer ear is X and XI; where hearing in the better ear is II and hearing in the poorer ear is V to XI; where hearing in the better ear is III and hearing in the poorer ear is IV to VI; or where hearing in the better ear is IV and hearing in the poorer ear IV to V.  38 C.F.R. § 4.85, Table VII, Diagnostic Code 6100.

Pertinent case law provides that the assignment of disability ratings for hearing impairment are to be derived by the mechanical application of the Ratings Schedule to the numeric designations assigned after audiometry evaluations are rendered.  Lendenmann v. Principi, 3 Vet.App. 345 (1992).

The Veteran filed his claim for an increased rating in April 2005.  Previously, he  was afforded a VA audiological examination in September 2004, which showed pure tone thresholds, in decibels, as follows:

HERTZ 


1000
2000
3000
4000
RIGHT
25
45
65
70
LEFT
30
50
70
70

The puretone threshold average was 51 when rounded in the right ear and 55 in the left ear.  The Maryland CNC speech discrimination test revealed speech recognition ability of 98 percent in the left ear and 100 percent in the right ear.   Unfortunately, the claims file was not available for review.  The Veteran reported difficulty hearing with any background noise or voices.  The examiner diagnosed the Veteran with mild sloping to severe sensorineural hearing loss at 1500 to 8000 hertz in the right ear and mild sloping to severe sensorineural hearing loss at 1000 to 8000 hertz in the left ear.  

At the time of the September 2004 VA audiological examination, the Veteran was shown to have an average puretone hearing loss of 51 decibels in the right ear, with 98 percent speech discrimination, which translates to a Roman numeral designation of I for the right ear.  Further, the Veteran was shown to have an average puretone hearing loss of 55 decibels in the left ear, with 100 percent speech discrimination, which also translates to a Roman numeral designation of I for the left ear.  38 C.F.R.  § 4.85, Table VI.  Thus, when applying Table VII, Diagnostic Code 6100, level I for the right ear and level I for the left ear equates to a zero percent disability evaluation.  

Table VIA is not for application in the instant case because the examination did not show that the Veteran's puretone threshold was 55 decibels or more at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz), or that his puretone threshold was 30 or lower at 1000 Hertz and 70 or more at 2000 Hertz.  See 38 C.F.R. §§ 4.85(c), 4.86(a).  

The Veteran was afforded another VA audiological examination in September 2007, which showed pure tone thresholds, in decibels, as follows:

HERTZ 


1000
2000
3000
4000
RIGHT
35
50
65
70
LEFT
35
50
65
70

The puretone threshold average was 55 in both ears.  The Maryland CNC speech discrimination test revealed speech recognition ability of 88 percent in the right ear and 86 percent in the left ear.  Again, the claims file was not available for review.   It was also noted that the Veteran reported difficulty hearing with any background noise.  The Veteran was diagnosed with bilateral mild, sloping to severe sensorineural hearing loss at 500 hertz to 4000 hertz.  

At the time of the September 2007 VA audiological examination, the Veteran was shown to have an average puretone hearing loss of 55 decibels in the right ear, with 88 percent speech discrimination, which translates to a Roman numeral designation of II for the right ear.  Further, the Veteran was shown to have an average puretone hearing loss of 55 decibels in the left ear, with 86 percent speech discrimination, which also translates to a Roman numeral designation of II for the left ear.  38 C.F.R.  § 4.85, Table VI.  Thus, when applying Table VII, Diagnostic Code 6100, level II for the right ear and level II for the left ear equates to a zero percent disability evaluation.  

Again, Table VIA is not for application in the instant case because the examination did not show that the Veteran's puretone threshold was 55 decibels or more at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz), or that his puretone threshold was 30 or lower at 1000 Hertz and 70 or more at 2000 Hertz.  See 38 C.F.R. §§ 4.85(c), 4.86(a).  

The Veteran was afforded another VA audiological examination on April 21, 2010, which showed pure tone thresholds, in decibels, as follows:

HERTZ 


1000
2000
3000
4000
RIGHT
30
60
60
70
LEFT
30
50
70
70

The puretone threshold average was 55 in both ears.  The Maryland CNC speech discrimination test revealed speech recognition ability of 76 percent in both ears.  The claims file was available for review.  Again, it was noted that the Veteran reported difficulty hearing with any background noise.  The Veteran was diagnosed with mild to severe sensorineural hearing loss in both ears.  The examiner opined that the Veteran's hearing loss was not preventing him from seeking employment.  When utilizing hearing aids, the Veteran should be able to participate in everyday communication.  As with most individuals, with and without hearing loss, listening situations with background noise will increase difficulty understanding speech.    

At the time of the April 2010 VA audiological examination, the Veteran was shown to have an average puretone hearing loss of 55 decibels in both ears, with 76 percent speech discrimination, which translates to a Roman numeral designation of IV for both ears.  38 C.F.R.  § 4.85, Table VI.  Thus, when applying Table VII, Diagnostic Code 6100, level IV for both ears equates to a 10 percent disability evaluation.  

Again, Table VIA is not for application in the instant case because the examination did not show that the Veteran's puretone threshold was 55 decibels or more at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz), or that his puretone threshold was 30 or lower at 1000 Hertz and 70 or more at 2000 Hertz.  See 38 C.F.R. §§ 4.85(c), 4.86(a).  

Even though the claims file was not reviewed by all of the examiners, it was reviewed by the most recent examiner and the examination reports set forth detailed examination findings, including an accurate medical history, in a manner which allows for informed appellate review under applicable VA laws and regulations.  Accordingly, the Board finds the examinations to be sufficient for rating purposes.  

VA treatment records have also been associated with the claims file.  However, these records do not provide any information concerning the severity of the Veteran's hearing loss for rating purposes.  

Prior to April 21, 2010

Initially, the Board will address whether a compensable rating is warranted prior to April 21, 2010.  The Board acknowledges the contentions put forth by the Veteran regarding the impact his service-connected bilateral hearing loss has on his daily activities.  However, as noted previously, because assignment of disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometry evaluations are rendered, there is no doubt as to the proper evaluation to assign.  Lendenmann, 3 Vet.App. 345; 38 C.F.R. § 4.85, Tables VI and VII, Diagnostic Code 6100.  Therefore, when applying the VA audiological examinations test results from September 2004 and September 2007, the Board is compelled to conclude that the preponderance of the evidence is against entitlement to a compensable disability rating prior to April 21, 2010.  There is no competent evidence of record to refute the examination findings.  Further, there is no evidence that the Veteran had met the criteria for a higher rating prior to April 21, 2010.  As the preponderance of the evidence weighs against the claim for a compensable rating prior to April 21, 2010, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).

At this point the Board acknowledges the Veteran's assertions regarding difficulty hearing with background noise.  The Board notes here that 38 C.F.R. § 4.86(b) appears to be designed to address such a problem.  Under this regulatory provision, when the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the Roman numeral designation for hearing impairment will be chosen from either Table VI or Table VIa, whichever results in the higher numeral, and that numeral will then be elevated to the next higher Roman numeral.  This provision compensates for a pattern of hearing impairment that is an extreme handicap in the presence of any environmental noise and appears to acknowledge that a speech discrimination test conducted in a quiet room with amplification of sound does not always reflect the extent of impairment experienced in the ordinary environment.  See 64 Fed. Reg. 25203 (May 11, 1999).  However, as already noted, the audiological test results do not meet the criteria of 38 C.F.R. § 4.86(b).  

From April 21, 2010

The Board now turns to whether a rating in excess of 10 percent is warranted from April 21, 2010.  When applying the VA audiological test results from April 2010,  the Board is compelled to conclude that the preponderance of the evidence is against entitlement to a disability rating in excess of 10 percent.  There is no competent evidence of record to refute this examination.  As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).  Again, the Board acknowledges the Veteran's assertions regarding difficulty hearing with background noise.  The Board notes here that 38 C.F.R. § 4.86(b) appears to be designed to address such a problem.  Under this regulatory provision, when the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the Roman numeral designation for hearing impairment will be chosen from either Table VI or Table VIa, whichever results in the higher numeral, and that numeral will then be elevated to the next higher Roman numeral.  This provision compensates for a pattern of hearing impairment that is an extreme handicap in the presence of any environmental noise and appears to acknowledge that a speech discrimination test conducted in a quiet room with amplification of sound does not always reflect the extent of impairment experienced in the ordinary environment.  See 64 Fed. Reg. 25203 (May 11, 1999).  However, as already noted, the audiological test results do not meet the criteria of 38 C.F.R. § 4.86(b).  


Extraschedular

In general, the schedular disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The application of such schedular criteria was discussed in great detail above.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1)).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet.App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet.App. 218, 227 (1995).

In Thun v. Peake, 22 Vet.App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation does not contemplate the veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

As noted above, the Court has found that the schedular criteria for hearing loss do not adequately address the functional effects that the Veteran's disability has on his daily activities.  However, in this case, the record does not present such "an exceptional or unusual disability picture as to render impractical the application of the regular rating schedule standards."  38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds that there has been no showing by the Veteran that his service-connected hearing loss disorder resulted in marked interference with employment or necessitated frequent periods of hospitalization so as to render impractical the application of the regular rating schedule standards.  Importantly, the most recent VA examiner clearly opined that the Veteran's hearing loss was not preventing him from seeking employment.  In the absence of such factors, the Board finds that criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet.App. 337 (1996); Shipwash v. Brown, 8 Vet.App. 218, 227 (1995).


ORDER

A compensable rating prior to April 21, 2010 is not warranted for bilateral hearing loss.  Further, a rating in excess of 10 percent from April 21, 2010 is also not warranted.  To that extent, the appeal is denied.  



REMAND

The Veteran is also seeking an increased rating for his low back disability, described as L1 compression fracture, status post kyphoplasty at L1-L2 with kyphotic deformity, thoracolumbar spine.  Recently, the Veteran was afforded a VA examination in March 2010.  However, although decreased sensation was noted in both feet to the lower legs, the examiner failed to offer an opinion as to whether the Veteran had any associated neurological abnormalities of the lower extremities.  Further, the examiner indicated that range of motion testing could not be done, but that forward motion and lateral bending in the wheelchair produced pain in all planes.  The Board also notes that range of motion testing was not done at prior  January 2005 and September 2007 VA examinations.  Thus, given the lack of range of motion testing, the Boards finds that a medical opinion is needed to determine whether the Veteran's painful motion could be considered analogous to limitation of forward flexion to 30 degrees or favorable or unfavorable ankylosis.  See DeLuca v. Brown, 8 Vet.App. 202 (1995).  Accordingly, the Boards that a new VA examination is necessary.  

Moreover, the Veteran is also seeking service connection for voiding dysfunction as secondary to his low back disability.  A September 2007 VA examination determined that the Veteran's urinary dysfunction was not due to his service-connected low back disability.  However, the examiner failed to give a rationale for this opinion.  Further, the examiner also failed to give an opinion as to whether the Veteran's voiding dysfunction was aggravated by his low back disability pursuant to 38 C.F.R. § 3.310.  See Allen v. Brown, 7 Vet.App. 439 (1995).  

With respect to the issue of TDIU, the Board observes that the Veteran met the schedule criteria as of April 21, 2010 pursuant to 38 C.F.R. § 4.16.  Further, the March 2010 VA examiner also indicated that the Veteran was totally disabled from gainful employment due to his lumbar spine.  However, given that the Veteran did not meet the schedular criteria for TDIU throughout the entire appeal period, the exact date entitlement may have arisen is inextricably intertwined with the issues discussed above.  Moreover, while a March 2010 VA psychiatric examination determined that the Veteran's psychiatric symptoms did not prevent employment and an April 2010 VA audiological examination determined that the Veteran's hearing loss was not preventing him from seeking employment, none of the VA examinations addressed the combined effect of the Veteran's service-connected disabilities on his ability to secure or follow a substantially gainful occupation.  

Lastly, the RO should ensure that the Veteran has been provided sufficient VCAA notice with respect to these issues under 38 U.S.C.A. §§ 5102, 5103, and 5103A and 38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The RO must review the claims file and ensure that all notification and development action required by 38 U.S.C.A. §§ 5102, 5103, and 5103A are fully complied with and satisfied.  See also 38 C.F.R.  § 3.159. 

2.  The Veteran should be afforded an appropriate VA examination to ascertain the severity of his service-connected low back disability and any associated neurological abnormalities.  The claims file must be made available for review in conjunction with the examination.  Pertinent orthopedic and neurological findings should be reported to allow for application of the general rating criteria for the spine, to specifically include information concerning painful motion, incapacitating episodes and any findings of ankylosis.  Any and all indicated evaluations, studies, and tests, to include an EMG/NCS (if deemed medically feasible) should be accomplished, and complaints and clinical manifestations should be reported in detail.  The examiner should address the following:

a)  If the examiner is unable to conduct range of motion testing, an opinion should be given as to whether the Veteran's painful motion could be considered analogous to limitation of forward flexion to 30 degrees or favorable or unfavorable ankylosis.

b)  The examiner is also requested to specify whether the Veteran's degenerative disc disease has caused any incapacitating episodes, defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician, and if so, specify the duration of such episodes in the past year.  

c)  The examiner is also requested to specify whether the Veteran's voiding dysfunction is proximately due to or aggravated by his service-connected back disability.  

d)  The examiner should also determine whether the Veteran has radiculopathy of the lower extremities associated with his low back disability and, if so, whether it more nearly approximates mild, moderate or severe incomplete paralysis of the affected nerve.  

e)  Lastly, the examiner should offer an opinion on the combined effect of all of the Veteran's service-connected disabilities on his ability to obtain and retain substantially gainful employment.

A clear rationale for all opinions should be provided as well as a discussion of the facts and medical principles involved.  

3.  In the interest of avoiding future remand, the RO should then review the examination report to ensure that the above questions have been clearly answered and a rationale furnished for all opinions.  If not, appropriate action should be taken to remedy any such deficiencies in the examination report. 

4.  If after reconsidering the issues on appeal, the Veteran still does not meet the schedular criteria for TDIU throughout the course of the appeal, the RO should submit the Veteran's claim for a total disability rating based on individual unemployability to the Director, Compensation and Pension Service for extraschedular consideration.

5.  Thereafter, the issues on appeal should be
readjudicated.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond thereto.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet.App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


